Action by the infant plaintiff to recover damages for personal injuries and by his father for expenses and loss of services. A verdict was rendered in favor of the defendant, upon which judgment was entered. Thereafter plaintiffs moved for a mistrial or to have the verdict set aside. The motion was denied. The plaintiffs appeal from the' judgment and from the order denying the motion. Judgment and order unanimously affirmed, with costs. No opinion. Present — Close, P. J., Carswell, Johnston, Lewis and Aldrich, JJ.